Citation Nr: 1213332	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for diabetes mellitus and erectile dysfunction, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, that denied the benefit sought on appeal.

The Veteran requested a local hearing before an RO decision review officer (DRO) which was scheduled for December 22, 2008.  A December 2008 Conference Report, however, notes he requested another VA examination in lieu of a formal hearing.  

A June 2009 rating decision granted service connection for upper and lower extremity peripheral neuropathy, all bilaterally, with an initial 10 percent rating for each extremity, all effective in December 2008, and the Veteran appealed the assigned effective date.  A statement of the case (SOC) was issued in August 2010.  The Veteran did not submit a substantive appeal in response to the SOC, and that matter will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)  

The matters of entitlement to special monthly compensation for erectile dysfunction and entitlement to service connection for posttraumatic stress disorder have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

Diabetes mellitus requires insulin, oral agents, and a restricted diet, but does not require limitation or regulation of activities; erectile dysfunction does not result in penile deformity.


CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for diabetes mellitus and erectile dysfunction are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the June 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted that VA failed to assist his with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Thus, VA may address the merits of the appeal without prejudice to the Veteran.  Id.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

An April 2005 rating decision granted service connection for diabetes mellitus with erectile dysfunction with an initial 20 percent rating, effective in February 2004.  VA received the Veteran's current claim for an increased rating in May 2007.

The applicable rating criteria provide that, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100 percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The June 2007 examination report reflects the Veteran reported he took Glyburide 5 mg and Metformin HCL 1000 mg for control of his diabetes, and he denied any side effects from the medication.  He reported sporadic hypoglycemic episodes, the last of which was four weeks prior to the examination, but he denied that any required hospitalization.  The Veteran reported he saw a diabetic health provider monthly or less often; and, that he was on a restricted diet but was not restricted in his ability to perform strenuous activities.  He also denied any trips to an emergency room over the prior year.  The examination report notes the Veteran worked full time as a maintenance contractor.  The Veteran reported he had missed four weeks from work due to medical appointments and leg pain.

The objective findings on clinical examination show the Veteran's diabetes more nearly approximated the assigned 20 percent rating as of the June 2007 examination.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the Veteran had not required hospitalization for his reported hypoglycemic episodes, and he was under no medical restrictions of his physical activities.  Thus, while the Veteran's diabetes treatment meets two of the three requirements for a 40 percent rating, it does not meet all three, which is what the rating criteria require.  Camacho v. Nicholson, 21 Vet. App. 360, 363   (2007) (The 40 percent rating is conjunctive, which means that all conditions must exist simultaneously).  

In his notice of disagreement, the Veteran asserted that he also experienced peripheral neuropathy in his upper and lower extremities as a result of his diabetes mellitus.  As noted in the Introduction, he is service connected for those disorders and is separately rated for them.  In a March 2008 statement, the Veteran asserted that, in addition to requiring the injection of insulin for control of his diabetes, his physical activities are also restricted.  He submitted an excerpt in support of that assertion.  The Board finds, however, that the medical evidence shows otherwise.

The July 2008 VA outpatient entry reflects that the Veteran is directed to follow a strict diabetic diet and to restrict his physical activities to those he can tolerate "due to his lower extremity diabetic neuropathy."  (Emphasis added).  Thus, the noted restrictions were not in fact suggested because of the Veteran's diabetes mellitus, but to the secondary disorder of peripheral neuropathy, for which he is separately service connected and rated.  An October 2007 entry noted the Veteran was not physically active due to his neuropathy and degenerative arthritis.  The Veteran's care plan set forth in that entry includes exercise and physical activity.
A September 2007 outpatient entry notes the Veteran's diabetes was not controlled and he was started on insulin, one injection daily.  A November 2008 outpatient entry notes the Veteran's diabetes was stable.

The June 2009 examination report reflects the Veteran reported his hypoglycemic episodes did not require hospitalization.  The examination report reflects the Veteran was not restricted in his ability to perform physical activities.  Parenthetically, the Board notes that the neuropathy portion of the examination report does reflect that the Veteran's peripheral neuropathy limited his physical activity.  Thus, the Board finds the findings at the examination show the Veteran's diabetes continued to more nearly approximate the assigned 20 percent rating.  38 C.F.R. § 4.7.  A higher, 40 percent, rating was not met or approximated, as the Veteran's diabetes did not require restriction of his physical activities.

The Board notes the June 2009 examination report reflects that the Veteran's insulin dosage had been increased to twice a day.  Nonetheless, there is no evidence that he experiences the other symptoms, such as at least three hospitalizations per year, to meet or approximate a 100 percent rating.  See DC 7913.

In light of the foregoing evidence, the Board finds the Veteran's diabetes mellitus, has continued to more nearly approximate the assigned 20 percent rating for the entire rating period.  The Board again emphasizes that, although the Veteran requires oral agents, insulin, and a restricted diet, he is not limited in his activities due to the diabetes.  A September 2010 outpatient entry in fact advises that the Veteran should increase his exercise or decrease the carbohydrates in his diet.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent rating under 38 C.F.R. § 4.119, DC 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.

With regard to erectile dysfunction, there is no showing that it warrants a separate compensable evaluation.  In order to obtain a minimal compensable evaluation, there must be loss of erectile power and penile deformity.  On a November 2009 examination, it was specified that there was no penile deformity present.  Without a showing of both criteria, the provisions for a compensable evaluation are not met or nearly approximated.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. 505.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board also finds there is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Further, a November 2011 examination report reflects that the examiner opined the Veteran's disability did not preclude his obtaining and maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


